     Case 1:19-cv-01688-DAD-GSA Document 12 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE RAMIREZ,                                     No. 1:19-cv-01688-DAD-GSA
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   CDCR – California Corrections and                 ACTION DUE TO PLAINTIFF’S FAILURE
     ARAGON, employees for CDCR Nurse,                 TO OBEY A COURT ORDER, TO
15                                                     PROSECUTE, AND FOR FAILURE TO
                        Defendants.                    STATE A CLAIM
16
                                                        (Doc. No. 11)
17

18

19           Plaintiff Jose Ramirez is proceeding pro se and in forma pauperis in this civil rights action

20   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On October 21, 2020, the assigned magistrate judge screened plaintiff’s complaint in this

23   action and found that he had failed to state any cognizable claims under 42 U.S.C. § 1983. (Doc.

24   No. 9.) Plaintiff was given thirty (30) days from the date of service of that screening order to file

25   a first amended complaint. (Id. at 11.) The court served the screening order on plaintiff by mail

26   at his address of record on October 21, 2020; however, plaintiff has not filed a first amended

27   complaint.

28   /////
                                                       1
     Case 1:19-cv-01688-DAD-GSA Document 12 Filed 01/13/21 Page 2 of 2


 1          Accordingly, on December 4, 2020, the magistrate judge issued findings and

 2   recommendations recommending that this action be dismissed due to plaintiff’s failure to obey a

 3   court order, failure to prosecute, and failure to state a claim upon which relief may be granted.

 4   (Doc. No. 11.) Those findings and recommendations were served on plaintiff by mail on

 5   December 4, 2020 and contained notice that any objections thereto were to be filed within

 6   fourteen (14) days of service of the findings and recommendations. (Id. at 2.) To date, no

 7   objections to the pending findings and recommendations have been filed, and the time in which to

 8   do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

11   the findings and recommendations are supported by the record and by proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on December 4, 2020 (Doc. No. 11) are

14                  adopted;

15          2.      This action is dismissed due to plaintiff’s failure to obey a court order and failure

16                  to prosecute; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     January 12, 2021
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                      2
